 


110 HRES 1046 IH: Expressing support for the designation of September 2008 as 
U.S. House of Representatives
2008-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1046 
IN THE HOUSE OF REPRESENTATIVES 
 
March 13, 2008 
Mrs. Davis of California (for herself, Mr. Shays, Mr. Farr, Mr. Moran of Virginia, Mr. Gallegly, Mr. Moore of Kansas, Mr. Cohen, Mr. Rangel, Ms. Woolsey, Mr. Berman, Mr. Gerlach, Ms. Schakowsky, Mr. Kucinich, and Ms. Linda T. Sánchez of California) submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
RESOLUTION 
Expressing support for the designation of September 2008 as National Link Awareness Month and recognizing the link between animal cruelty and other forms of societal violence. 
 
 
Whereas the link between animal cruelty, child abuse, domestic violence, and elder abuse is a nationally recognized fact; 
Whereas each year, defenseless companion animals face the grim reality that they will be victims of domestic abuse; 
Whereas in a nationwide study, more than 71 percent of battered women reported that their abusers harmed, killed, or threatened their pets, and more than 75 percent of those incidents occurred in the presence of the women or their children; 
Whereas the American Veterinary Medical Association estimates that 98 percent of Americans consider pets to be companions or members of the family, and that pets live most frequently in homes with children; 
Whereas abusers kill, harm, or threaten children’s pets to force the children to remain silent about sexual abuse; 
Whereas women and children remain in violent households out of fear that their abusers will harm their pets if they leave; 
Whereas children who grow up in an environment of animal abuse live in constant fear that a beloved family member will be harmed, and may even allow themselves to be abused to save their pets from harm; 
Whereas young children growing up in an environment of abuse may become desensitized to the inhumane treatment of animals, and research indicates that children exposed to domestic violence are nearly 3 times more likely to treat animals with cruelty than children who are not exposed to such violence; 
Whereas animal abuse is a serious crime and often an indicator of other forms of societal violence, and the American Psychiatric Association considers animal cruelty one of the diagnostic criteria of conduct disorder; 
Whereas when animals are abused, people are at risk; 
Whereas in response to the growing awareness of domestic violence-related animal abuse, State legislatures are increasingly enacting laws to encourage courts to include pets in domestic-violence protective orders and to broaden the scope of professionals required to intervene at the beginning stages of family violence by reporting suspected cases of child or animal abuse; and 
Whereas the link between animal abuse and human violence was identified in the United States as early as 1894 by the American Humane Association, an organization with the mission of protecting both children and animals from mistreatment: Now, therefore be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of National Link Awareness Month; 
(2)recognizes that the link between animal cruelty and domestic violence is a national concern; and 
(3)recognizes that laws which recognize the link between animal abuse and domestic violence are critical in protecting countless domestic violence survivors and their pets. 
 
